The defendant was convicted under an indictment which charged that he made or manufactured alcoholic, spirituous, malted or mixed liquors or beverages, a part of which was alcoholic since January 25, 1919.
The finding of a still set and ready for operation a short distance from the defendant's house in June, 1919; 36 barrels of beer there with sugar in the bottom of the barrels; coals or ashes about the furnace, with one tank full of beer; the finding of a two horse wagon track leading from the still to defendant's house; the finding of such a wagon at defendant's house with empty sugar sacks therein, and unusual quantities of sugar in the defendant's smokehouse in sacks; the meeting of the defendant going in the direction of, and close to, the still at the time it was located by the officers; and the fact that shortly after complaint was made to defendant, that a neighbor's cows were being made drunk by (supposedly) drinking the beer at the still, that the still place was fenced up — were all facts and circumstances which had a tendency to show the manufacturing of prohibited liquors by the defendant, and this subsequent to January 25, 1919, and made the question of defendant's guilt vel non one for the jury to pass upon.
It is not shown by the record that the defendant objected to the question that called forth the answer, "that the empty sacks in the wagon were the same size sacks as those in the smokehouse," and on this account the trial court will not be put in error for overruling the motion to exclude the answer. It cannot be said, however, that such ruling would have been error had the question been objected to.
There was no error in the refusal to give the several written charges requested by the defendant.
We find no error in the record, and the judgment appealed from is affirmed.
Affirmed. *Page 509